COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                 §
 WILBERT LEE HAWKINS,                                           No. 08-10-00031-CR
                                                 §
                        Appellant,                                   Appeal from
                                                 §
 v.                                                              252nd District Court
                                                 §
 THE STATE OF TEXAS,                                          of Jefferson County, Texas
                                                 §
                        Appellee.                                  (TC # 08-04887)
                                                 §


                                 MEMORANDUM OPINION

       Wilbert Lee Hawkins appeals his conviction of possession of cocaine. We affirm.

       Appellant entered a negotiated plea of guilty and the trial court placed him on deferred

adjudication community supervision for five years. The State subsequently filed a motion to

adjudicate guilt based on allegations Appellant had violated the terms and conditions of community

supervision. Appellant entered a plea of true to the allegation that he committed aggravated robbery

since being placed on community supervision. The trial court revoked Appellant’s community

supervision, adjudicated him guilty of possession of cocaine, and assessed his punishment at

imprisonment for twenty years.

       Appellant’s court-appointed counsel has filed a brief in which he has concluded that the

appeal is wholly frivolous and without merit. The brief meets the requirements of Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh. denied, 388 U.S. 924, 87 S. Ct. 2094,

18 L. Ed. 2d 1377 (1967), by presenting a professional evaluation of the record demonstrating why,

in effect, there are no arguable grounds to be advanced. See High v. State, 573 S.W.2d 807
(Tex.Crim.App. 1978); Currie v. State, 516 S.W.2d 684 (Tex.Crim.App. 1974); Jackson v. State,

485 S.W.2d 553 (Tex.Crim.App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.Crim.App. 1969).

A copy of counsel’s brief has been delivered to Appellant, and Appellant has been advised of his

right to examine the appellate record and file a pro se brief. No pro se brief has been filed.

       We have carefully reviewed the record and counsel’s brief, and agree that the appeal is

wholly frivolous and without merit. Further, we find nothing in the record that might arguably

support the appeal. The judgment is affirmed.


August 18, 2010
                                                      ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)